Citation Nr: 1824283	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-31 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition. 

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for obstructive sleep apnea (OSA). 

4.  Entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1979 to August 1979, June 1980 to August 1980, and April 2005 to July 2006.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal originally included a claim for service connection for hypertension.  This was granted in a September 2014 rating action.  Since this is a full grant of the issue on appeal, it is no longer before the Board for appellate consideration.

The left shoulder, neck, and OSA issues are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus were at least as likely as not caused by in-service, acoustic trauma.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran generally contends that in-service, acoustic trauma caused his bilateral hearing loss and tinnitus.  See December 2017 hearing transcript.  Although an April 2012 VA examiner opined to the contrary, the Board finds the more recent evidence of the Veteran's December 2017 testimony and the January 2018 private opinion to hold greater probative value.  During the December 2017 hearing, the Veteran testified that his tinnitus began in service and continued after separation.  Tinnitus is a subjective disability that cannot be identified through objective testing; as such, the Board defers to the Veteran's testimony to find that his tinnitus began in service.  Further, a January 2018 private examiner reviewed the Veteran's noise exposure history (duties as a combat engineer exposed him to demolition explosives, bulldozers and armored vehicles) and opined that both his bilateral hearing loss and tinnitus were more likely than not a result of acoustic trauma when exposed to intense noise levels in service; in support of this opinion, the January 2018 examiner explained that the degree and pattern of the hearing loss and tinnitus were consistent with the described noise exposure.  Based on the aforementioned, entitlement to service connection for bilateral hearing loss and tinnitus are warranted. 



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

While additional delay is regrettable, further development is required to fairly decide the left shoulder, neck, and OSA claims.  During the December 2017 hearing, the Veteran testified that a tree fell on his neck and left shoulder in 1980 and that he was medevacked to a Panamanian hospital for treatment, where he received a neck brace and pain pills.  A January 2013 buddy statement also confirms that a tree fell on the Veteran's head and left shoulder during an annual training in 1980 in Panama at Fort Sherman.  These hospitalization records have not been associated with the claims file and it is unclear whether all efforts to locate these records have been exhausted.  Although a December 2011 memorandum lists the efforts made to obtain service treatment records, which were formally found unavailable, the representative's December 2017 testimony indicates that some treatment records were retained at the Florida National Guard Archives, while others were sent to the National Personnel Center.  It is imperative that another attempt be made to locate these records, this time taking into account the newly developed testimony and buddy statement.  Additionally, an examination is required to determine whether the Veteran's left shoulder and neck pain result in functional limitation and, if so, whether there is an etiological relationship between any limitation and the contended tree injury.  See December 2011 note from Gainesville VAMC (provider stated that the Veteran's neck pain was "probably" related to his contended tree trauma); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, a VA examination is required to assess whether the Veteran's OSA is etiologically related to his service.  See June 2006 health assessment (the Veteran reported difficulty breathing during that deployment); McLendon, 20 Vet. App. at 79. 

Accordingly, the case is REMANDED for the following action:

1.  Seek, until deemed futile, all federal records associated with the contended tree injury and hospitalization during service.  See January 2013 buddy statement (stated that a tree fell on the Veteran's head and left shoulder during an annual training in 1980 in Panama at Fort Sherman); December 2017 testimony (the Veteran testified that a tree fell on his neck and left shoulder in 1980 and that he was medevacked to a Panamanian hospital for treatment, where he received a neck brace and pain pills).

2.  After completing the above, obtain an opinion to determine whether the Veteran's left shoulder and neck pain result in functional limitation, and, if so, whether either was at least as likely as not caused or aggravated beyond natural progression by the contended tree injury.  See December 2011 note from Gainesville VAMC (provider stated that the Veteran's neck pain was "probably" related to his contended tree trauma).

3.  Obtain an opinion to determine whether the Veteran's OSA was at least as likely as not caused or aggravated beyond natural progression by his service.  See June 2006 health assessment (the Veteran reported difficulty breathing during that deployment).

4.  Readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the 

remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


